Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered January 10, 1990, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant’s waiver of his right to appeal was knowing, intelligent and voluntary (see, People v Seaberg, 74 NY2d 1). In any event, the defendant’s claim of ineffective assistance of counsel, raised in his pro se supplemental brief, is without merit (see, People v Baldi, 54 NY2d 137). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.